Exhibit 10.4

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is made and entered into on May 1,
2006 by and among S.C. Johnson & Son, Inc., a Wisconsin corporation (“SCJ”), and
Johnson Polymer, LLC, a Wisconsin limited liability company (“Polymer”).

RECITALS

A. Pursuant to an Asset and Equity Interest Purchase Agreement dated as of
May 1, 2006 (the “Purchase Agreement”) by and among Polymer, JohnsonDiversey
Holdings II B.V., a company organized under the laws of the Netherlands
(together with Polymer, “Sellers”), and BASF Aktiengesellschaft, a company
organized under the laws of Germany (“Buyer”), Buyer or its designated affiliate
will purchase, among other things, (1) certain assets of Polymer which are used
in the business of developing, manufacturing, and selling specialty polymers for
use in the industrial print and packaging industry, industrial paint and
coatings industry, and industrial plastics industry and (2) the equity interests
in certain subsidiaries of the Sellers.

B. Pursuant to an Agreement dated effective as of May 3, 2002 by and between SCJ
and Johnson Polymer, Inc. (n/k/a Johnson Polymer, LLC) (the “License
Agreement”), SCJ granted to Polymer a license to use certain SCJ brands and
marks in connection with the sale of Polymer products.

C. In connection with the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), (1) SCJ intends to grant to Buyer a limited
phase out license concerning the use of the name “Johnson Polymer” and certain
other marks (the “Phase-Out License”), all as will be more specifically provided
in the Phase-Out License, and (2) SCJ and Polymer desire to terminate the
License Agreement, in accordance with the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for such good and valuable consideration, the receipt of which
is acknowledged, the parties hereby agree as follows:

AGREEMENTS

1. Acknowledgement of Certain Actions in Connection with the Sale of the
Business.

(a) SCJ and Polymer hereby agree that the execution of the Purchase Agreement,
and the transfer of the assets, equity interests and liabilities as set forth in
the Purchase Agreement, shall not constitute “CONDUCT DEEMED DETRIMENTAL” as
defined in the License Agreement and referenced in Section 15(g) thereof.



--------------------------------------------------------------------------------

(b) SCJ and Polymer acknowledge that, subject to the execution and delivery of
the Phase-Out License by Buyer (in the form attached to the purchase agreement,
with such changes, if any, as may be agreed by the parties to the Phase-Out
License) on or prior to the Closing, (i) the failure of Polymer to change its
name or the name of any of the Sellers’ subsidiaries prior to the Closing to
eliminate the use of the name “Johnson” and the failure of Polymer to adopt new
house marks and trade names and cause its subsidiaries to do the same will not
be a breach of, violation of or default under Section 15(n) of the License
Agreement or give rise to a right to convert a license or to terminate the
License Agreement under such Section and (ii) subject to Polymer’s compliance
with Section 2 of this Agreement, the failure of Polymer to change its name or
the name of any of the Sellers’ subsidiaries prior to the Closing to eliminate
the use of the name “Johnson” and the failure of Polymer to adopt new house
marks and trade names and cause its subsidiaries to do the same will not
constitute a breach of any of the following Sections of the License Agreement:
Sections 15(p)(i), (vi), (vii) and (viii) and Section 15(s). SCJ further agrees
that, subject to the execution and delivery of the Phase-Out License by Buyer
(in the form attached to the purchase agreement, with such changes, if any, as
may be agreed by the parties to the Phase-Out License) on or prior to the
Closing and to Polymer’s compliance with Section 2 of this Agreement, (i) SCJ
will not exercise its rights under Section 15(p)(v) of the License Agreement and
(ii) for purposes of Section 15(u) of the License Agreement, the execution of
the Purchase Agreement, and the transfer of the assets, equity interests and
liabilities as set forth in the Purchase Agreement, shall not constitute an
event described in Section 15(g) or Section 15(n) of the License Agreement.

2. Termination of License Agreement. Effective as of the Closing, but subject to
the execution and delivery of the Phase-Out License by Buyer (in the form
attached to the purchase agreement, with such changes, if any, as may be agreed
by the parties to the Phase-Out License) on or prior to the Closing, SCJ and
Polymer hereby terminate the License Agreement and, except as provided herein
and therein, the rights and obligations of the parties under the License
Agreement shall terminate, provided that Polymer hereby agrees, in each case not
later than 90 days after the Closing, to (a) change its name from “Johnson
Polymer, LLC” to a name that does not contain the word “Johnson” and (b) cease
using any materials with the name “Johnson” and cease selling any products that
bear a “HOUSE MARK” (as defined in the License Agreement and referenced in
Section 27 thereof). For the avoidance of doubt, Polymer shall, during the
90-day period after the Closing (but not after such 90-day period), (a) have the
right to maintain in its company name the word “Johnson” and (b) have the right
to use materials with the name “Johnson” so long as such activities are in
accordance with the terms of the License Agreement (as if such document was in
effect during such 90-day period). Polymer represents and covenants that it has
no “SCJ LICENSED PRODUCTS” (as defined in the License Agreement and referenced
in Section 27 thereof) and will not, at the time of the Closing, have any SCJ
LICENSED PRODUCTS. In reliance on the prior representation and the other
agreements contained herein and in the License Agreement, SCJ agrees that upon
the Closing, (i) Section 27 of the License Agreement shall be of no force and
effect and (ii) Polymer and Sellers’ subsidiaries will have no obligations under
Section 27(a) of the License Agreement with respect to any raw materials or any
finished goods.

3. Survival. Polymer acknowledges that, except as expressly provided herein with
respect to Section 15(n), Sections 15(p)(i), (v), (vi), (vii) and (viii),
Section 15(s), Section 15 (u)

 

2



--------------------------------------------------------------------------------

and Section 27(a) of the License Agreement, any provisions of the License
Agreement which by their terms survive termination of the License Agreement
shall survive execution of this Agreement in accordance with the terms of the
License Agreement.

4. Integration. This Agreement, the License Agreement and the schedules thereto
contain the entire agreement between the parties with respect to the subject
matter hereof. If a provision of this Agreement and a provision of the License
Agreement are in conflict, the applicable provision of this Agreement and then
the applicable provision of the License Agreement shall control, in that order.

5. Effective Date. This Agreement shall be effective upon the Closing. If
Closing does not occur on or before December 31, 2006, then either JP or SCJ may
by written notice given to the other party, terminate this Agreement and upon
the giving of such notice, this Agreement shall not be effective and the License
Agreement shall remain in full force and effect (provided that the Closing has
not occurred prior to the giving of the notice terminating this Consent).

6. Miscellaneous. The Preamble and the recitals set forth above shall be deemed
incorporated herein by reference. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Wisconsin,
irrespective of any conflicts of law provisions. This Agreement shall be binding
upon and inure to the benefit of the parties hereto, their heirs, successors,
assignees, and beneficiaries in interest and may not be modified, amended or
supplemented except by written agreement of the parties hereto. This Agreement
may be executed in counterparts and be delivered by facsimile transmission of
signature pages. If executed in counterparts, each counterpart shall be deemed
an original, but all of which taken together shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

S.C. JOHNSON & SON, INC.

By:  

/s/ H. Fisk Johnson

Print Name: H. Fisk Johnson, Ph.D.

Title: Chairman and CEO

JOHNSON POLYMER, LLC

By:  

/s/ JoAnne Brandes

Print Name: JoAnne Brandes

Title: Vice President

 

3